On Application for Rehearing.
FRICK, J.
Respondents’ counsel has filed a petition in which he assigns several reasons why a rehearing should be granted. Although the petition is not supported by argument or citations of authority, we shall, nevertheless, refer to a few matters which we deem material.
It is insisted that we erred in assuming that the coal lands referred to in the opinion were purchased with the “private funds of appellants.” We made no such assumption, and the facts with relation to how the funds for that purpose were obtained are correctly stated in the opinion. It is not necessary to repeat those statements. While it is true that the money was paid to the corporation and the lands were purchased in its name and technically with its funds, yet the fact is that it was through the efforts of Draney, Ryan, and Gosling that the funds were obtained, and that the corporation Avas organized. No one asserted — certainly Ave did not — that the money of the other subscribers for stock was not used by the corporation to pay for the coal lands; nor did we assert that the money that Avas paid to the corporation was not corporate funds. All that we did assert, and what the record shows, is that it was through the efforts of the three individuals last above named that the money was finally obtained 1o purchase the lands, and that those Avho subscribed for stock in the corporation obtained precisely the amount of stock it was agreed they should have,,and that they paid for. *280We further held, that the additional stock which was issued to Draney, Eyan, Gosling, and Anderson was issued in pursuance of the agreement which was entered into before the corporation was organized, and with which neither the cor-poi’ation nor any of the other subscribers for stock were connected or had any concern. That fact is so palpable that no further comment is necessary.
Neither did we hold or suggest that Draney, Eyan, Gosling, and Anderson did not, in the final distribution of stock, obtain a larger proportion than did the other stockholders. The district court, however, found and decided (and no one complained of the finding and decision) that the 600 shares of stock which were issued to Anderson out of the 1,500 shares were properly issued to him.' If that finding and decision is right, then, in view of all the facts and circumstances of this case, the court’s finding and decision that the 900 shares which were issued to Draney, Eyan, and Gosling out of the 1,500 shares, of which Anderson received 600, were illegally issued cannot also be right, and we so held. Both the district. court and respondents’ counsel seem to overlook or ignore the fact that if th.e respondents were in a court of equity so were the appellants; that, if there were equities in favor of respondents, there were also equities of equal weight in favor of appellants; and that, in a controversy between respondents and appellants respecting the distribution of the 1,500 shares of stock, in view of all the facts and circumstances, appellants, and not respondents, should prevail. That our conclusions and judgment to that effect are right we entertain no doubt.
3 The foregoing covers every material matter which is urged in the petition, except one. The one matter not covered by the foregoing is that we erred in assuming that the judgment for attorney’s fees was against Draney, Eyan, and Gosling. Eespondents’ counsel is clearly right with respect to that matter. The error should, however, be charged to the writer alone. True, appellants’ counsel, in their brief, asserted that the "judgment against the appellants for costs and $750 fees is palpably erroneous.” This, of course, included all of the appellants. Counsel had, however, in another part of their brief, stated that the judgment *281for costs was against the appellants Draney, Ryan, and Gosling, and that the judgment for attorney’s-fees was against the appellant corporation alone. The writer is to blame, therefore, for not examining the judgment more closely. There is no excuse for not doing so, and I desire to assume the whole responsibility for the error. The error, however, has not the remotest effect upon the correctness of the conclusions stated in the original opinion. If the judgment for attorney’s fees against appellants Draney, Ryan, and Gosling is erroneous, as it clearly is, it is doubly so as against the corporation. The corporation had wronged no one. Indeed, according to the judgment, no one suffered injury except the corporation. To redress that injury Draney, Ryan, and Gosling were required to return to it the 900 shares of stock. Why, then, should the corporation be required to be penalized, to the extent of $750, or any other amount, for attorney’s fees? Further comment is unnecessary. In view, however, of the writer’s error, the former opinion must be modified. It is therefore ordered that the opinion as.originally written be, and the same is hereby, amended by eliminating therefrom the following: Commencing with the words “By the court” at the top of page 9 of the original opinion as filed in this court down to and including the words “it did not belong,” on line 15 from the top of said page 9, are hereby eliminated from the opinion as originally written and the matter so eliminated will not be published as part of the opinion, but the original opinion will remain on file. In all other respects the opinion is adhered to as written.
For the reasons hereinbefore stated the petition for a rehearing is denied.
CORFMAN, C. J., and THURMAN and GIDEON, JJ., concur.
McCARTY, J., died prior to filing of petition for rehearing.